United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3726
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the Western
         v.                             * District of Arkansas.
                                        *
Jesus Corral,                           * [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: June 19, 2012
                                Filed: June 19, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Jesus Corral directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to conspiracy to distribute more than 500 grams
of a mixture or substance containing methamphetamine, in violation of Title 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846. His counsel has moved to
withdraw, and has filed a brief citing Anders v. California 86 U.S. 738 (1967).




         1
      The Honorable P. K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
      After carefully and independently reviewing the record, consistent with Penson
v. Ohio, 488 U.S. 75 (1988), this court has found no nonfrivolous issue. This court
grants counsel leave to withdraw, and affirms.
                       ______________________________




                                        -2-